                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSHUA BOWEN,                                                  Case No. 1:17-cv-807

              Plaintiff,                                       Dlott, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff Joshua Bowen filed this Social Security appeal in order to challenge the

Defendant’s findings that he is not disabled. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents two claims of error, both of which the Defendant disputes. For

the reasons explained below, I conclude that the ALJ’s finding of non-disability should be

AFFIRMED because it is supported by substantial evidence in the administrative record.

       I. Summary of Administrative Record

       Plaintiff applied for Supplemental Security Income in April 2014, ultimately alleging

disability beginning in January 2014 due to physical and mental impairments. After

Plaintiff’s claims were denied initially and upon reconsideration, he requested a hearing

de novo before an Administrative Law Judge. (“ALJ”). On August 5, 2016, ALJ Kristen

King held an evidentiary hearing at which Plaintiff appeared with a non-attorney

representative Jason Mauch. The ALJ also heard testimony from impartial vocational

expert Connie O’Brien-Heckler. On November 26, 2016, the ALJ denied Plaintiff’s

application in a written decision. (Tr. 43-54).




                                             1
       Plaintiff was 30 years old at the time of the administrative hearing. (Tr. 63). He

has past relevant work as a short order cook, stocker, cashier and janitor. (Tr. 52). He

alleges disability based primarily on mental impairments, including bipolar disorder,

anxiety, depression and personality disorder.

       Based upon the record and testimony presented at the hearing, the ALJ found that

Plaintiff had the following severe impairments: “bipolar disorder, depression, anxiety,

personality disorder, and substance abuse.” (Tr. 45). The ALJ concluded that none of

Plaintiff’s impairments alone or in combination met or medically equaled a listed

impairment in 20 C.F.R. Part 404, Subp. P, Appendix 1. The ALJ determined that Plaintiff

retains the following residual functional capacity (“RFC”) to perform medium work as

follows:

       He should avoid all exposure to unprotected heights and all use of
       dangerous machinery. He can never climb ladders, ropes, or scaffolds. He
       is limited to simple, routine tasks. He is able to perform goal orientated
       work, but no constant production rate pace work, such as an automated
       assembly line. He is limited to jobs in which changes occur no more than
       approximately 10% of the workday. He is able to understand, remember,
       and carry out simple instructions, but he would be unable to perform work
       that would require directing others or planning goals. He can interact with
       the public no more than approximately 10% of the workday, but no
       transactional interaction such as sales or negotiations. He can only
       occasionally interaction with coworkers and supervisors, but with no tandem
       tasks.

(Tr. 47). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

concluded that Plaintiff is able to perform his past relevant work a janitor. (Tr. 52).

Accordingly, the ALJ determined that Plaintiff is not under disability as defined in the

Social Security Regulations and is not entitled to SSI. Id.



                                             2
       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) improperly evaluating the medical evidence of record;

and 2) failing to accommodate Plaintiff’s moderate limitations in concentration,

persistence or pace. Upon close analysis, I conclude that Plaintiff’s assignments of error

are not well-taken.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act. See 42 U.S.C. §§423(a), (d), 1382c(a). The definition

of the term “disability” is essentially the same for both DIB and SSI. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).          Narrowed to its statutory meaning, a

“disability” includes only physical or mental impairments that are both “medically

determinable” and severe enough to prevent the applicant from (1) performing his or her

past job and (2) engaging in “substantial gainful activity” that is available in the regional

or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.    42 U.S.C. § 405(g).      Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

                                             3
the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;

and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national

economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006);

20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking benefits

must present sufficient evidence to show that, during the relevant time period, he or she

suffered an impairment, or combination of impairments, expected to last at least twelve
                                              4
months, that left him or her unable to perform any job in the national economy. 42 U.S.C.

§ 423(d)(1)(A).

       B. Specific Errors

       1. Evaluation of Opinion evidence

       Plaintiff argues that the ALJ failed to properly weigh the opinion evidence.

Specifically, Plaintiff argues that the ALJ erred in evaluating the medical opinion evidence,

especially the opinion of consultative psychologist, Twehues, Psy.D, and not adopting all

of the limitations stated by the state reviewing psychologist, Bruce Goldsmith, Ph.D.

Plaintiff’s assertions are unavailing.

       In evaluating the opinion evidence, the ALJ must consider the factors set forth in

20 C.F.R. § 404.1527(d)(2). These factors include: “(1) the length of the treatment

relationship and the frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the supportability of the opinion, with respect to relevant

evidence such as medical signs and laboratory findings; (4) the consistency of the opinion

with the record as a whole; (5) the specialization of the physician rendering the opinion;

and (6) any other factor raised by the applicant.” Meece v. Barnhart, 192 Fed. Appx. 456,

461 (6th Cir.2006) (citing 20 C.F.R. §§ 404.1527(d)(2)-(d)(6)). Upon careful review and

as explained below, the undersigned finds, that the ALJ’s evaluation of the opinion

evidence comports with Agency regulations and controlling law.

       Here, in formulating Plaintiff’s mental RFC, the ALJ gave some weight to the

findings of Bruce Goldsmith, Ph. D. Notably, on November 10, 2014, Dr. Goldsmith

completed a Psychiatric Review Technique and mental RFC on behalf of the State

agency, where in he opined that Plaintiff had mild to moderate mental limitation with one

                                             5
or two episodes of decompensation. (Tr. 50).         Specifically, he opined that Plaintiff

retained the capacity to perform routine 1-4 step tasks in a controlled environment; with

no fast-paced production demands; superficial contact with coworkers and supervisors;

minimal contact with the general public; and routine and infrequent changes. (Tr. 50).

The ALJ, however, explained that she did not adopt all of Dr. Goldsmith’s opinion of

limitation, and stated that, while she agreed “generally” with the paragraph B criteria

ratings he assigned, she reached “somewhat different functional limitations given the

record as a whole, including the claimant’s testimony and subsequent examination

findings” (Tr. 50).

       The ALJ also assigned limited weight to the findings of Jessica Twehues, Psy.D.,

who completed consultative psychological evaluation on July 29, 2014. (Tr. 48-49). Dr.

Twehues opined that Plaintiff had intellectual abilities in the low average range. (Tr. 345-

350). She concluded that Plaintiff could understand, remember, and follow simple

instructions, would likely have difficulty sustaining focus for prolonged periods of time,

would likely have slowed work pace, would have difficulty interacting with the public and

would likely present as easily agitated, would likely withdraw from others and interact on

a very limited basis, and would have difficulty tolerating stress. (Tr. 349-350). The ALJ

determined that Dr. Twehues findings were inconsistent with Plaintiff’s self-reports of

functioning. In this regard, the ALJ noted that in June 2014, one month before Twehues’

examination, Plaintiff himself reported caring for his son, performing some household

chores, shopping, and preparing simple meals, as well as managing personal care and

handling his finances (savings account, pay bills, count change). (Tr. 50, 269-272). He

also reported going shopping on a monthly basis. (Tr. 47, 271). The ALJ further noted

                                             6
that Dr. Twehues’ opinion was not consistent with other record evidence. (Tr. 51). The

ALJ noted that in September 2014, Plaintiff appeared oriented, with logical, linear, and

goal-directed thought process. (Tr. 51, 354). Plaintiff did not endorse delusional thought

or hallucinations and had adequate insight and judgment as well as good recent and

remote memory. (Tr. 51, 354, 388, 408, 413-14).

       Plaintiff argues that the ALJ assigned inadequate weight to Dr. Twehues’s opinion,

when the state reviewing psychological consultants gave her opinion great weight.

However, as noted by the Commissioner, the ALJ explained that she only gave some or

partial weight to the state reviewing psychological consultants’ opinions, and adequately

explained why she did not adopt their opinions in their entirety. (Tr. 50). As noted above,

the ALJ determined that Dr. Twehues limitations were not consistent with Plaintiff’s self-

reports of functioning and were also inconsistent with other opinion evidence. In light of

the foregoing, the undersigned finds, the ALJ properly weighted Dr. Tweheus’ findings.

See 20 C.F.R. 404.1527(c)(4), 416.927(c)(4) (“Generally, the more consistent an opinion

is with the record as a whole, the more weight we will give to that opinion.”).

       Plaintiff further argues that the ALJ erred in only assigning some weight to Dr.

Goldsmith’s opinion, and specifically, argues that the ALJ erred in not adopting all of his

opinion of limitations, including the need for a controlled environment and only superficial

contact with coworkers and supervisors, with minimal contact with the general public. (Tr.

130). The ALJ, however, properly determined that some portions of Dr. Goldsmith’s

findings were not entitled to deference. Namely, the ALJ cited to 2015 progress notes

indicating average eye contact, logical thought process, clear speech, and denied

hallucinations or delusions. (Tr. 49, 478). Normal findings were again reported in October

                                             7
2015, when Plaintiff was noted to be pleasant, with organized thought process, intact

perception, full and euthymic affect, and good insight and judgment, and reported

improved mood and sleep. (Tr. 49, 487).

       An ALJ is required to do precisely as the ALJ did here—to determine an RFC

based upon the medical evidence as a whole. In fact, the ALJ alone is responsible for

determining a Plaintiff’s RFC. See 20 C.F.R. § 404.1546(d). There is no regulatory

requirement that an ALJ adopt every facet of a particular opinion in formulating an RFC,

so long as the record supports the RFC actually determined by the ALJ, and she

adequately explains her analysis in a manner sufficient to allow review. As such, an ALJ

is “not required to recite the medical opinion of a physician verbatim in [her] RFC. See

Poe v. Com'r of Soc. Sec., 342 Fed.Appx. 149, 157, 2009 WL 2514058, at *7 (6th Cir.

Aug. 18, 2009); see also Smith v. Colvin, 2013 WL 6504681, at *11 (N.D. Ohio, Dec. 11,

2013) (“[T]here is no requirement that an ALJ accept every facet of an opinion to which

he assigns significant or substantial weight.”); Smith v. Com'r of Soc. Sec., 2013 WL

1150133 at *11 (N.D. Ohio, Mar. 19, 2013) (same).

       Moreover, the fact that the RFC differed slightly from these opinions does not show

error because it was the ALJ’s role—not the psychologists'—to assess Plaintiff’s RFC.

See 20 C.F.R. §§ 404.1546(c), 416.946(c) (the final responsibility for crafting an RFC is

reserved to the Commissioner); see also Roy v. Apfel, 23 Fed.Appx. 389, 390 (6th Cir.

2001) (“[T]he ALJ did not impermissibly substitute his own opinion for that of the doctors

because the ALJ was speaking about residual functional capacity, an area where the ALJ

makes the legal decision.”); Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (“[T]here

is no requirement that an RFC finding be supported by a specific medical opinion.”).

                                            8
       For these reasons, the ALJ’s decision is substantially supported in this regard and

should not be disturbed.

       2. Concentration, Persistence or Pace

       Plaintiff next argues that the ALJ’s RFC finding did not address Plaintiff’s moderate

limitations in concentration, persistence, or pace, and that this resulted from an

inadequate RFC finding.

       Plaintiff argues that the record consistently documents his mental impairments and

limitations,   including:   poor    sleep;    anhedonia;     decreased     energy;     poor

attention/concentration; hopelessness; constricted affect; withdrawal; self-harm; suicidal

ideations; racing thoughts; and chronic irritability. PageID No. 346; 381; 405; 474; 480-

481; 499; 513; 523; 570-571; 574; 582. Plaintiff argues such findings significantly limit

Mr. Bowen’s ability to perform work on a sustained basis.           Plaintiff’s argument is

misplaced. It is well established that a mere diagnosis or catalogue of symptoms does

not indicate functional limitations caused by the impairment. See Young v. Sec'y of

Health & Human Servs., 925 F.2d 146,151 (6th Cir.1990) (diagnosis of impairment does

not indicate severity of impairment).

       Moreover, as noted above, the ALJ properly considered all the evidence related to

the limitations caused by Plaintiff’s impairments and reasonably determined that Plaintiff

could perform simple, routine tasks, as well as goal-oriented work without constant

production rate pace work, such as automated assembly line, and limited him to jobs in

which changes occur no more than approximately 10% of the workday (Tr. 47). The ALJ

additionally included limitations to understanding, remembering, and carrying out simple

instructions, without directing others or planning goals. (Tr. 47). Such findings are

                                             9
substantially supported by the evidence of record. Notably, state reviewing physician Dr.

Goldsmith similarly opined that Plaintiff should have no fast-paced production demands,

and he did not state any additional restrictions. (Tr. 130). Dr. Twehues also opined that

he could handle simple instructions but would have slowed work pace (Tr. 350). In light

of the forgoing, the undersigned finds that substantial evidence supports the

Commissioner’s decision and the decision should be affirmed in this regard.

      III. Conclusion and Recommendation

      For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

AFFIRMED, and that this case be CLOSED.

                                                       s/Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                           10
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSHUA BOWEN,                                                  Case No. 1:17-cv-807

              Plaintiff,                                       Dlott, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            11
